JUDGMENT
Carman, Judge:
Upon consideration of Plaintiffs’ Motion for Judgment Upon the Agency Record, Defendant’s and Defendant-Inter-venors’ opposition thereto, and upon consideration of all papers and proceedings herein, it is hereby
Ordered that the Court’s Order accompanying Slip Opinion 92-39, dated March 24, 1992, is vacated; and it is further
Ordered that Plaintiffs’ motion is granted; and it is further
Ordered that the Department of Commerce shall rescind the following revocation and termination orders:
*323Certain Textile Mill Products from Argentina; Revocation of Countervailing Duty Order, 55 Fed. Reg. 32,940 (1990);
Certain Textile Mill Products and Apparel from Columbia; Termination of Suspended Countervailing Duty Investigations, 55 Fed. Reg. 32,940 (1990);
Certain Textile Mill Products and Apparel from Peru; Revocation of Countervailing Duty Orders, 55 Fed. Reg. 32,941 (1990);
Certain Textile Mill Products and Apparel from Sri Lanka; Revocation of Countervailing Duty Orders, 55 Fed. Reg. 32,942 (1990);
Certain Textile Mill Products from Thailand; Termination of Suspended Countervailing Investigation (in Part), 55 Fed. Reg. 48,885 (1990); and it is further
Ordered that the Department of Commerce shall, concurrently, reinstate in full force the pre-existing countervailing duty orders and suspended investigations which were the subject of the revocation and termination orders; and it is further
Ordered that, should the Department of Commerce subsequently propose revocation and termination of these pre-existing countervailing duty orders and suspended investigations which were the subject of the revocation and termination orders in the future, it will do so giving full recognition and effect to the Court’s opinion, dated March 24,1992.